UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended DECEMBER 31, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-30205 CABOT MICROELECTRONICS CORPORATION (Exact name of registrant as specified in its charter) DELAWARE 36-4324765 (State of Incorporation) (I.R.S. Employer Identification No.) AURORA, ILLINOIS (Zip Code) (Address of principal executive offices) Registrant's telephone number, including area code: (630) 375-6631 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES X NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES X NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer X Accelerated filer Non-accelerated filer Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES NO X As of January 31, 2012, the Company had 22,799,041 shares of Common Stock, par value $0.001 per share, outstanding. 1 index CABOT MICROELECTRONICS CORPORATION INDEX Part I. Financial Information Page Item 1. Financial Statements Consolidated Statements of Income Three Months Ended December 31, 2011 and 2010 3 Consolidated Balance Sheets December 31, 2011, and September 30, 2011 4 Consolidated Statements of Cash Flows Three Months Ended December 31, 2011 and 2010 5 Notes to the Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 25 Part II. Other Information Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 6. Exhibits 32 Signatures 33 2 index PART I. FINANCIAL INFORMATION ITEM 1. CABOT MICROELECTRONICS CORPORATION CONSOLIDATED STATEMENTS OF INCOME (Unaudited and in thousands, except per share amounts) Three Months Ended December 31, Revenue $ $ Cost of goods sold Gross profit Operating expenses: Research, development and technical Selling and marketing General and administrative Total operating expenses Operating income Other income (expense), net 65 ) Income before income taxes Provision for income taxes Net income $ $ Basic earnings per share $ $ Weighted average basic shares outstanding Diluted earnings per share $ $ Weighted average diluted shares outstanding The accompanying notes are an integral part of these consolidated financial statements. 3 index CABOT MICROELECTRONICS CORPORATION CONSOLIDATED BALANCE SHEETS (Unaudited and in thousands, except share amounts) December 31, September 30, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, less allowance for doubtful accounts of $1,054 at December 31, 2011, and $1,090 at September 30, 2011 Inventories Prepaid expenses and other current assets Deferred income taxes Total current assets Property, plant and equipment, net Goodwill Other intangible assets, net Deferred income taxes Other long-term assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Capital lease obligations 9 10 Accrued expenses and other current liabilities Total current liabilities Capital lease obligations - 2 Other long-term liabilities Total liabilities Commitments and contingencies (Note 8) Stockholders’ equity: Common Stock: Authorized: 200,000,000 shares, $0.001 par value; Issued: 27,819,574 shares at December 31, 2011, and 27,652,336 shares at September 30, 2011 28 28 Capital in excess of par value of common stock Retained earnings Accumulated other comprehensive income Treasury stock at cost, 5,072,397 shares at December 31, 2011, and 4,715,577 shares at September 30, 2011 ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 index CABOT MICROELECTRONICS CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited and amounts in thousands) Three Months Ended December 31, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Provision for doubtful accounts ) 31 Share-based compensation expense Deferred income tax expense (benefit) ) Non-cash foreign exchange (gain) loss 12 ) Loss on disposal of property, plant and equipment 45 17 Other ) Changes in operating assets and liabilities: Accounts receivable ) Inventories ) ) Prepaid expenses and other assets Accounts payable ) Accrued expenses, income taxes payable and other liabilities ) ) Net cash provided by operating activities Cash flows from investing activities: Additions to property, plant and equipment ) ) Proceeds from sales of property, plant and equipment - 1 Net cash used in investing activities ) ) Cash flows from financing activities: Repurchases of common stock ) ) Net proceeds from issuance of stock Tax benefits associated with share-based compensation expense Principal payments under capital lease obligations (3 ) ) Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of non-cash investing and financing activities: Purchases of property, plant and equipment in accrued liabilities and accounts payable at the end of the period $ $ Issuance of restricted stock The accompanying notes are an integral part of these consolidated financial statements. 5 index CABOT MICROELECTRONICS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited and in thousands, except share and per share amounts) 1. BACKGROUND AND BASIS OF PRESENTATION Cabot Microelectronics Corporation ("Cabot Microelectronics'', "the Company'', "us'', "we'' or "our'') supplies high-performance polishing slurries and pads used in the manufacture of advanced integrated circuit (IC) devices within the semiconductor industry, in a process called chemical mechanical planarization (CMP).CMP is a polishing process used by IC device manufacturers to planarize or flatten many of the multiple layers of material that are deposited upon silicon wafers in the production of advanced ICs.Our products play a critical role in the production of advanced IC devices, thereby enabling our customers to produce smaller, faster and more complex IC devices with fewer defects.We develop, produce and sell CMP slurries for polishing many of the conducting and insulating materials used in IC devices, and also for polishing the disk substrates and magnetic heads used in hard disk drives.We also develop, manufacture and sell CMP polishing pads, which are used in conjunction with slurries in the CMP process.We also pursue other demanding surface modification applications through our Engineered Surface Finishes (ESF) business where we believe we can leverage our expertise in CMP consumables for the semiconductor industry to develop products for demanding polishing applications in other industries. For additional information, refer to Part 1, Item 1, “Business”, in our annual report on Form 10-K for the fiscal year ended September 30, 2011. The unaudited consolidated financial statements have been prepared by Cabot Microelectronics Corporation pursuant to the rules of the Securities and Exchange Commission (SEC) and accounting principles generally accepted in the United States of America.In the opinion of management, these unaudited consolidated financial statements include all normal recurring adjustments necessary for the fair presentation of Cabot Microelectronics’ financial position as of December 31, 2011, cash flows for the three months ended December 31, 2011, and December 31, 2010, and results of operations for the three months ended December 31, 2011, and December 31, 2010.The results of operations for the three months ended December 31, 2011 may not be indicative of results to be expected for future periods, including the fiscal year ending September 30, 2012.These unaudited consolidated financial statements should be read in conjunction with the consolidated financial statements and related notes thereto included in Cabot Microelectronics’ annual report on Form 10-K for the fiscal year ended September 30, 2011. The consolidated financial statements include the accounts of Cabot Microelectronics and its subsidiaries.All intercompany transactions and balances between the companies have been eliminated as of December 31, 2011. Results of Operations With respect to the comparative period in fiscal 2011, as noted in our Form 10-Q for the fiscal quarter ended December 31, 2010, the results of operations for the quarter ended December 31, 2010 included certain adjustments to correct prior period amounts, which we determined to be immaterial to that period and the prior periods to which they related.Collectively, these adjustments reduced net income for the first quarter of fiscal 2011 by $1,710 and diluted earnings per share by approximately $0.08.These adjustments related to: (1) $1,474 ($1,014, net of tax) in employer-paid fringe benefits for required contributions to our 401(k) Plan, Supplemental Employee Retirement Plan, and non-United States statutory pension plans as a result of our annual payment pursuant to our fiscal 2010 annual incentive bonus program (AIP); (2) the reversal of a $497 deferred tax asset regarding certain share-based compensation expense which is not subject to such tax treatment; and (3) our under accrual of $290 ($199, net of tax) for payments made pursuant to the AIP as a result of the calculation of results against goals under the AIP. 6 index CABOT MICROELECTRONICS CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) (Unaudited and in thousands, except share and per share amounts) 2. FAIR VALUE OF FINANCIAL INSTRUMENTS Fair value is defined as the price that would be received from the sale of an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date.The FASB established a three-level hierarchy for disclosure based on the extent and level of judgment used to estimate fair value.Level 1 inputs consist of valuations based on quoted market prices in active markets for identical assets or liabilities.Level 2 inputs consist of valuations based on quoted prices for similar assets or liabilities, quoted prices for identical assets or liabilities in an inactive market, or other observable inputs.Level 3 inputs consist of valuations based on unobservable inputs that are supported by little or no market activity. The following table presents assets that we measured at fair value on a recurring basis at December 31, 2011 and September 30, 2011.As permitted under the relevant standards, we have chosen to not measure any of our liabilities at fair value as we believe our liabilities approximate their fair value due to their short-term, highly liquid characteristics.We have classified the following assets in accordance with the fair value hierarchy set forth in the applicable standards.In instances where the inputs used to measure the fair value of an asset fall into more than one level of the hierarchy, we have classified them based on the lowest level input that is significant to the determination of the fair value. December 31, 2011 Level 1 Level 2 Level 3 Total Fair Value Cash and cash equivalents $ $
